                    Law Offices of Colin Mulholland
                                     Employment and Civil Litigation

30-97 Steinway Street.                                                       Telephone: (347) 687-2019
Suite 301-A                                                                 cmulhollandesq@gmail.com
Astoria, NY 11103




                                                       01/16/2020      January 15, 2020
Honorable Katharine H. Parker
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

                         Re: Ucarer v. ALA Turk, Inc. et al, 19-cv-5943 (JMF)

Your Honor,

        I write jointly with Defendants’ counsel to apprise the Court of the current state of

settlement discussions between the parties. At the last mediation session with Your Honor,

the parties had agreed to exchange some material – particularly confidential material

relating to Defendants’ purported financial condition – in order to see if a continued

mediation session with the Court would be productive.

        Defendants have produced material for the review of the undersigned. However,

after discussions between counsel for Defendants and Plaintiff, the parties agree that a

further mediation session at this time would not likely be productive.

        Counsel for the parties have a fine working relationship and the parties intend to

continue discussions and to exchange information going forward. The parties do not want

to burden Your Honor’s calendar and defer to the Court as to whether the currently

scheduled telephone conference on January 16, 2020 should be held. An initial scheduling

conference has already been scheduled for February 11, 2020 and the parties will attend

and continue discussions throughout the litigation.
                                     /s/Colin Mulholland, Esq.
                                     Colin Mulholland, Esq.
                                     30-97 Steinway, Ste. 301-A
                                     Astoria, New York 11103
                                     Telephone: (347) 687-2019
                                     Attorney for Plaintiff



APPLICATION GRANTED: The Telephone Conference in this
matter scheduled for Thursday, January 16, 2020 a 10:00 a.m. is
hereby adjourned.




                                                 01/16/2020
